Matter of Robbins (2016 NY Slip Op 07766)





Matter of Robbins


2016 NY Slip Op 07766


Decided on November 17, 2016


Appellate Division, First Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 17, 2016
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

Angela M. Mazzarelli,	Justice Presiding,
John W. Sweeny, Jr.
Rolando T. Acosta
Karla Moskowitz
Ellen Gesmer,	Justices.


M-4123 

[*1]In the Matter of James A. Robbins, (admitted as James Andrew Robbins), an attorney and counselor-at-law: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, James A. Robbins, Respondent.

Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, James A. Robbins, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the Second Judicial Department on April 11, 1979.

Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Vitaly Lipkansky, of counsel), for petitioner.
Michael S. Ross, for respondent.


PER CURIAM


Respondent James A. Robbins was admitted to the practice of law in the State of New York by the Second Judicial Department on April 11, 1979 under the name James Andrew Robbins. At all times relevant herein, respondent maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee seeks an order striking respondent's name from the roll of attorneys, pursuant to Judiciary Law § 90(4)(b), on the ground that he has been [*2]disbarred upon his conviction of felonies as defined in Judiciary Law § 90(4)(e). Respondent does not oppose the Committee's petition for an order striking his name from the rolls.
On April 13, 2016, respondent pleaded guilty in Supreme Court, New York County, in satisfaction of two separate indictments, to two counts of criminal possession of a forged instrument in the second degree in violation of Penal Law § 170.25, a class D felony, and one count of offering a false instrument for filing in the first degree in violation of Penal Law § 175.35, a class E felony. The charges arose out of respondent's efforts to conceal the fact that he had failed to perform legal work in two Surrogate's Court matters that he was handling.
On June 9, 2016, respondent was sentenced, concurrently on all three charges, to a three-year conditional discharge and 500 hours of community service. While not part of the plea conditions, respondent agreed to reimburse funds to two of the victims of his criminal acts.
The crimes to which respondent pleaded guilty are felonies under the laws of this State, and therefore upon his conviction thereof, he ceased to be an attorney by operation of law.
Accordingly, the Committee's petition should be granted, and respondent's name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to April 13, 2016.
All concur.
Order filed [November 17, 2016].Mazzarelli, J.P., Sweeny, Acosta, Moskowitz, and Gesmer, JJ.
Respondent disbarred and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to April 13, 2016. Opinion Per Curiam. All concur.